Tobacco smoke: policy options at EU level (debate)
The next item is the report by Mr Florenz, on behalf of the Committee on the Environment, Public Health and Food Safety, on the Green Paper 'Towards a Europe free from tobacco smoke: policy options at EU level'.
rapporteur. - (DE) Mr President, Commissioner, I am glad that the European Union is again discussing tobacco consumption. In my country alone, 350 people die every day as a result of tobacco consumption so it is only right that we deal with this topic at European level. I am very glad that the committee decided to launch a European initiative to continue to promote a ban on smoking in restaurants, cafes and pubs, and public buildings. I think this is the right approach.
Whether there needs to be European legislation or national legislation that would then perhaps be established within the European framework is a matter for debate. Those who still believe that we do not need it should bear in mind that, in relation to the Air Quality Framework Directive that we passed here a few weeks ago, we argued about whether we would accept 20 or 25 ppm of fine particulate in the air. Commissioner, the figure in the average pub is 540 grams and after midnight at the 'Aviateur', a popular pub in this area, it is 1 730 grams, so you see how great the differences are and how necessary this is.
Another very important point, which has concerned me for many years, is additives. Even now, 600 additives may be included in cigarettes, and 70-80 of these are on the 'red list'. These are highly toxic, carcinogenic substances which may damage our young people's fertility and trap them in addiction. These substances require very critical, intense scrutiny, the cost of which must, of course, be borne by the manufacturers. The thought of Commissioner Kyprianou having to spend his last penny on tests made necessary by that industry is deplorable. The question of costs must therefore be settled, by placing it firmly with the Commission. I believe that this will reveal many of the main pathogenic ingredients of cigarettes. Nevertheless, cigarettes are still dangerous.
For me, a further important point is the question of whether, in the long term, we can get industry to pay some of the expenditure brought about by tobacco. As far as I can see, we have introduced producer liability in many areas: if you drive your car into a ditch and this was due to some defect in the car, the manufacturer of the car must pay.
Commissioner, I would like to see you make every effort to initiate this redistribution of costs onto the manufacturers of tobacco products because, when you think about it, my country spends EUR 50 billion getting people back on their feet. Why should somebody who has never held a cigarette in their hand have to be involved in that? That is very unfair, and I would be glad to see those on this side of the Chamber who have a social conscience working hard on this issue. The costs should be transferred to where they belong - those responsible for them, the producers. Of course, they will pass the cost on afterwards. I understand that; that is the way of things in a social market economy.
Every year, thousands of people in Europe die because of smoking. We must therefore put proper, strict rules in place.
Member of the Commission. - Mr President, first of all I would like to begin by congratulating and thanking the rapporteur, Mr Florenz. I think he, and other colleagues here, remember from the very first day of my hearing in the European Parliament, which he chaired by the way, that I have made a very firm commitment: I would like to see Europe free of tobacco.
I think that, slowly and gradually, we are getting there. I would like to thank Mr Florenz for the work and his dedication and the commitment he has to this cause. Also, on a personal note, Mr President, if you will allow me, I would like to wish Mr Florenz a happy birthday. I understand that yesterday was his birthday. I will not mention the age as I do not want to create an interinstitutional problem, but I would like to wish him many happy returns.
I would like to say that we see a trend and significant improvement in the area of smoke-free environments in the European Union, as compared to a situation three years ago where we only had Ireland and, I think, Italy which had just introduced these bans. Now we have a much larger number of states that have adopted these more comprehensive bans, even some with a few exceptions: I shall come to that in a minute. But I believe that we need a joint effort to achieve this - the Commission, Member States and, most importantly, the European Parliament. I shall say that Parliament's contribution to the Tobacco Directive was of vital importance and I would like to interpret today's report as support for smoke-free environment policies.
I am also very happy that the report takes a very positive constructive approach to the Commission's Green Paper, in particular on supporting the Commission's view that only a full smoking ban can adequately protect the health of citizens and workers. We have to be frank about that. First of all, a comprehensive smoking ban protects from passive smoking, it is a disincentive for people, especially young people, to begin smoking, it is an incentive for many people to quit. It creates, and this is an important factor, a level playing field among the various operators, especially in the entertainment industry, because the exceptions, in order to be effective, have to provide for separate rooms, sealed, negative pressure, separate ventilation systems - all this creates a certain cost that not all operators can meet. It does create a better level playing field and, also, it is easier to enforce when there are no exceptions. We have evidence from the European Union, but also from other jurisdictions which have introduced these bans before us, that there has been no negative effect on the hospitality sector. Actually, in many cases the revenues went up.
Now, for me, what is important is a result. That is what we are trying to achieve. The procedure through which we achieve it is not very important for me, whether it is European legislation, national legislation or regional legislation in some cases, what we need to do is achieve the target. I am ready, and I would be willing to accept a step-by-step approach, provided that at the end the target, and not far away, should be an introduction of a comprehensive ban.
Where are we today? I would like to mention that. We already have total bans in Ireland and the United Kingdom - the whole of the United Kingdom. We have Sweden, Italy, Malta, Lithuania, Estonia and Finland which have already introduced quite thorough smoking bans even with exceptions on the special sealed-off rooms as I said earlier, with separate ventilation systems. France followed this two-step approach, so as of next year will have a similar situation. Then we have the same restrictions, but with more exceptions, when it comes to hospitality venues for countries like Belgium, Spain and the Netherlands. We have also proceeded in countries like Germany and Austria, where initiatives are under way already to strengthen existing smoke-free regulations.
We have had a Green Paper as you know. We had a consultation, a debate in the Council and now with the contribution from the European Parliament I am planning to take all these and then decide what will be the next step at European level and what action should be taken. We also have commitments under the international obligation of the Framework Convention on Tobacco Control - all these will be brought together to decide what the next steps should be.
I will go to another point which is included in the report, the Tobacco Products Directive, and I think that is a very important issue. We will produce a second report on the implementation of this Directive later this year and it will analyse the state of implementation of the directive and identify areas that warrant future amendments. It will discuss and will be inspired by the report. Several issues which feature in today's report will be included in ours, for example those on the regulation of tobacco ingredients, labelling requirements for tobacco products and products and manufacturers' liability.
I would like to mention two points. One is the issue of the pictorial warnings. As you know, we have created a databank with different photographs and pictures that can be used as pictorial warnings, but I have to admit that it is very disappointing that very few Member States have actually taken advantage of that. I really regret that. To give you an example, I am just going through my notes, we have now only Belgium which has introduced them. Romania will do it from next year and then we have the United Kingdom also later next year. I have commitments from the Finnish and Latvian governments that they plan to introduce these in the near future and that was after many calls and urging Member States to introduce them.
We have many countries outside the European Union, like Switzerland and New Zealand, which signed licence agreements with us so that they can use our pictures and our suggestions so, for me, the situation in the European Union is very disappointing and therefore we are very seriously contemplating actually amending the relevant directive and creating a mandatory obligation to use the pictorial warnings. I also find very interesting the Parliament proposal to have these on both sides of the package. This is something that we will study.
Finally, the application of the implementation of the tobacco advertising ban is now everywhere. We had problems with certain Member States. We managed to sort them out, some through legal actions, others through persuasion, but now that applies equally everywhere. One specific aspect I would like to mention is the initiative we took recently to convince non-EU countries to stop allowing the sponsorship of Formula One events by the tobacco industry.
As you know, we do not have the legal extraterritorial jurisdiction; on the other hand, as these events are broadcast back to Europe they are viewed by the European citizens, they affect young people in Europe, they undermine European legislation and European policies in this area, so I have contacted both those from the private sector involved in this and the respective countries which still allow - there are only three - tobacco sponsorship and host Formula One events. Hopefully soon we may have some positive results but I will pursue this issue.
Once again, I would like to thank the rapporteur, but also the Members of Parliament who are very committed in this effort. For me, and I have said that from the very first day, it is very frustrating that, in the European Union, with the highest levels of education and standards of living, people still die of preventable diseases. More than 600 000 people die of tobacco-related diseases. I believe that this is a lifestyle where we can encourage change.
on behalf of the PPE-DE Group. - (NL) Mr President, ladies and gentlemen, exactly 20 years ago, as a legal adviser in the office of the Belgian Secretary of State for Health, I had the opportunity to draw up regulations that led to the first national Decree banning smoking in public places in the then European Community.
Ladies and gentlemen, I have the feeling that, with the resolution on which we are voting tomorrow, we are now playing a kind of pioneering role here, too, in this field. The initiative in the Green Paper and the excellent report by Mr Florenz have without doubt shown us the way. Anyone reading the resolution can come to only one conclusion: the European Parliament is opting henceforth for a zero-tolerance policy on smoking.
An immediate ban on harmful additives is demanded, as is the effective application of product liability in respect of tobacco manufacturers - these are examples of sections that speak for themselves. An unrestricted smoking ban in public places, transport, enclosed workplaces - including catering and drinking establishments - is also called for here.
In this regard, however, my group believes that account must be taken of the decisions taken recently in a number of Member States calling for a high level of investment - which has not yet been written off - in a number of sectors. Account has to be taken of these, but our ultimate objective in the longer term - to be pursued consciously and without hesitation - must be an unrestricted smoking ban, covering these places too.
The wind is fully in our sails on this issue. If Eurobarometer and other surveys are to be believed, we have the full support of the people. To anyone who still doubts the need for intervention, I should like to point out that, since we arrived here in Strasbourg on Monday afternoon, statistically some 480 Europeans will have died from the effects of passive smoking.
Ladies and gentlemen, we have to take action against this. My group, too, intends to invest the maximum effort in this, and also to support all the supporting anti-smoking campaigns.
on behalf of the PSE Group. - Mr President, the International Agency for Research on Cancer recently examined all available evidence on second-hand smoke and cancer. This was an independent panel of international scientists from 12 countries convened by the World Health Organisation. They concluded that second-hand smoke is carcinogenic and that exposure to other people's smoke increases the risk of lung cancer in non-smokers by 25-30% - quite a staggering figure.
There is no doubt that people in the workplace and in enclosed public places have the right to be protected from other people's smoke. Remember that the majority of the population are non-smokers. The best way to deal with this problem is by a comprehensive smoke-free regulation at Member State level, encompassing a ban in all enclosed public places and in workplaces.
I do not, therefore, agree with Amendment 3 by Mr Florenz asking for limited exceptions. Any exceptions must be kept to a minimum.
Nor do I agree with his Amendment 2, which deletes a proposal for amending the Framework Directive on workplace safety and health, requiring all employers to ensure a smoke-free workplace. Employers have a responsibility to protect workers' health. Further, I would resist any suggestion that exemptions should be granted to pubs or bars not serving food. Not only is this harmful to employees, but it would also lead to health inequalities. For example, in the UK, non-food pubs accounted for half of all pubs in deprived areas, compared with a quarter in more affluent areas.
I also think that awareness-raising measures about the dangers of smoking are crucial. Bigger and bolder picture warnings are part of this awareness-raising and, therefore, I cannot support Amendment 6, which deletes paragraph 16, which refers to these pictures.
I think we would all agree that we must act to help prevent young people from smoking. The younger people are when they start smoking, the more difficult it is to stop in later life. Therefore, I would urge support for paragraph 4 of the report, which is aimed at cutting the number of young smokers by 50% by 2025 and rejection of Amendment 1 by Mr Florenz calling for the deletion of this paragraph.
Smoking causes enormous health problems within the population, both of smokers and non-smokers, and I know that some colleagues feel that the use of snus is a better alternative. However, I cannot support measures that may lead to the wider use of snus, because its use has its own health-related problems, including oral cancer. There is no value in trading one health hazard for another.
Finally, if we are serious about improving the health of our citizens, then we must encourage all Member States to introduce the necessary measures to make a smoke-free Europe a reality. Can I just suggest that we could make a great start by enforcing the ban here in our own Parliament buildings?
on behalf of the ALDE Group. - (NL) Mr President, the timing of the Commission Green Paper and the report by Mr Florenz is excellent. It is really high time the European Union returned to the issue of tobacco, as silence has surrounded the subject for too long.
The Florenz report rightly focuses on smoking among young people and the harmful effects of passive smoking in workplaces, public buildings and catering and drinking establishments. On the subject of young people, research has shown that 90% of smokers start smoking as children, as under 18s. I am very pleased with the ambitious objectives of the Florenz report to significantly reduce smoking among this age group. After all, young people are susceptible to peer pressure and, in addition, the harmful effects on health are greater in this group.
It is my hope, therefore, that the Member States - who think, of course, that they themselves can do everything best and that we must on no account become too involved - will respond to this House's appeal to commit themselves to halving the harmful effects of smoking among young people by 2025, so that they actually take action by agreeing with each other to do so.
With regard to passive smoking and the general smoking ban, a sound liberal principle is that one's personal freedom ends where another's begins - and what clearer illustration of this principle can there be than unwilling passive smoking? Passive smoking inflicts great harm on public health and entails costs for the European economy. Each year more than 79 000 adults die in the EU Member States as a result of passive smoking, and there is proof that passive smoking in the workplace accounted for 7 000 deaths in the European Union in 2002, whilst exposure to second-hand tobacco smoke at home was responsible for a further 72 000 deaths.
Of course, ample experience of this kind of smoking ban has been gained already in countries such as Ireland, Scotland and Italy, and this experience is actually all positive. The comments from these countries - including from people who had been very sceptical about this kind of measure - are ultimately positive. Thus, it is tempting to issue a smoking ban at European level, too.
Recently, in the Committee on the Environment, Public Health and Food Safety, this House decided against imposing a European smoking ban at this time, instead opting to leave such measures to Member States. I think this is the right decision, as such a controversial decision should be taken as closely as possible to the citizen for the time being - that is, at Member State or regional level. Therefore, the call on the part of those Member States who already have a smoking ban for the voluntary signing of a European charter in order to bring greater clarity for consumers strikes me as the most that can be achieved at present.
What is extremely good - and in this respect I commend the Commissioner on his Green Paper - is the promotion of this discussion that has indisputably taken place. The issue is on the agenda in all Member States.
Mr President, I should like to make some concluding remarks about the Directive on tobacco products. The Florenz report also looks towards the revision of this Directive. I support everything the report says about picture warnings on cigarette packets. It is tragic that so few Member States have made use of these, and personally I would be in favour of legislating in this regard. Moreover, it should be possible to use these warnings in other ways, too, for example on the kind of information leaflets on how to stop smoking that they have in Canada; the experience with this has been positive, and it also strikes me as an excellent idea.
on behalf of the Verts/ALE Group. - (DE) Mr President, Commissioner, ladies and gentlemen, I would like to wish you a happy birthday, Mr Florenz, albeit belatedly.
We know that smoking kills. Every year, it causes the deaths of 650 000 people, and a further 79 000 adults die as a result of passive smoking. We are delighted with the energy and commitment that the Commission has shown on this and are pleased that the Committee on the Environment, Public Health and Food Safety has made clear, firm proposals. We also have the majority of citizens behind us. Almost 70% of them do not smoke, most smokers want to quit and Eurobarometer has clearly shown that 86% of those surveyed want a ban on smoking in the workplace, while 84% are for a ban on smoking indoors and 77% want no smoking at all in restaurants.
We are therefore very concerned about the amendments introduced by the rapporteur, because Amendment 3 would signify a definite dilution of this strong report by our committee. It basically means a ban with exceptions, and we all know what happens with exceptions - they quickly become the rule. Take Germany, for example, where we have seen that progress has been made thanks to stipulations made by Brussels and the debate at European level. It would be fatal for the EU to cease championing this cause of behalf of consumers in the area of health protection and if we failed to see it through.
Therefore, I hope that we reject Amendment 3 tomorrow and that we stand up for robust European health protection so that we can finally achieve a smoke-free zone throughout Europe.
on behalf of the GUE/NGL Group. - (SV) Thank you. 650 000 people die each year from smoking and 80 000 people die each year from passive smoking in the EU alone. These gloomy statistics show us clearly that we must do everything we can to combat smoking. Karl-Heinz Florenz has put forward a number of good proposals for action, such as tightening up existing legislation, deterrent notices on cigarette packaging, measures to prevent young people from starting smoking, measures to help smokers who want to be free from their dependence and, in general, measures to support the Member States in combating smoking. That is a good thing. However, I am opposed to transferring more power to the EU in the field of public health, particularly when the Member States are already doing a good job.
The smoking ban in pubs is a good example. At least ten EU countries now have some form of smoking ban in restaurants and pubs. It started with Ireland in 2004 and quickly spread to Sweden, Italy, Finland, Malta, Belgium and so forth. Many more are on the way. Should we now stop this process of setting good examples and wait for EU central legislation? No, I don't think so, but let the good examples continue to be disseminated. I note that in his report Mr Florenz writes that he wants to call on all the Member States to introduce an unrestricted smoking ban. That is good, as I interpret it as meaning that we do not need to take a roundabout route via the European Commission and still run the risk that it will be thrown out by lobbyists from the tobacco industry.
In conclusion, is there not a danger, after all, of giving with one hand and taking away with the other? We are urging people to stop smoking while at the same time the EU continues to subsidise tobacco cultivation to the tune of more than EUR 1 billion every year. EUR 1 000 million every year. These subsidies obviously must be abolished. As soon as possible!
on behalf of the ITS Group. - (NL) Mr President, ladies and gentlemen, I am not going to repeat things - four minutes of speaking time are too precious - except to say that, like most speakers, I welcome the broad lines of this motion for a resolution. Information programmes and preventive measures to reduce the number of young smokers in the coming years are only to be welcomed. This goes for deaths caused by tobacco, and in other areas it also goes for road deaths and deaths caused by alcohol. Up to this point I join the consensus. At the same time, however, we must remain reasonable.
Just as we do not stop traffic because of the fatal accidents or toxic exhaust emissions, or banish wine and beer to purgatory because of the cirrhosis of the liver suffered by some politicians, on tobacco, too, we must let common sense prevail, and avoid hypocrisy at all costs. I am thinking of the green health apostles in my country, for example, who inveigh against tobacco, but who legalised soft drugs a few years ago. These are a few marginal notes to this resolution, ladies and gentlemen.
In principle, it must continue to apply that no supranational regulation is needed in this area. Europe should respect the principle of subsidiarity once and for all if it wants reconciliation with its citizens. To give an example, years ago, a European directive laid down that tobacco, too, had to be labelled - which is all well and good, but then bureaucracy suddenly reared its head. The label has to cover 30% of the packet; 35% if it is bilingual. The text must be in black lettering, with a black border of minimum 3 mm and maximum 4 mm thickness, the font must be Helvetica, and so on and so forth. Europe wants to dictate everything, and no one understands where the subsequent irritation of the general public comes from.
Secondly, ladies and gentlemen, there is the hypocrisy of the subsidies for tobacco farmers, which even as recently as last year amounted to EUR 900 million a year. This has now been reduced to EUR 300 million, but is still many times greater than the sum channelled into information to induce young people to stop smoking. There is also a parallel with our nation-states: in Brussels a pack of cigarettes now costs EUR 4.30, of which EUR 3.30 goes as excise duty to the Belgian State, which spends a few million on anti-tobacco information programmes. Billions of euros a year in excise duties could serve to finance the health costs of combating lung cancer. Forgive my cynicism.
What are we going to do, though? Abolish the subsidies and disadvantage our European farmers by importing tobacco products from abroad? These questions, too, must be answered if one is to lapse into grandiloquent lyricism; otherwise, one pulls the wool over citizens' eyes. Unfortunately, I can find no answer to these questions.
Finally, let us also avoid overdoing it, ladies and gentlemen, as the didactic language used sometimes makes me feel rather queasy. In fact, it all makes me shudder. A smoke-free Europe. What fine words. What puritanism. Sinners are to be punished. Let us guard against excessive stigmatisation of the 30% of the population who smoke. Let us refrain from becoming anti-tobacco ayatollahs, as a Socialist Minister in France once implored me. Let us refrain from lapsing into American conditions.
In California there are some who want to ban smoking in people's own homes, too, from 2009. Just imagine! How are they going to do that? With commandos and informers? Compulsory tobacco detectors in every home? Is this the example we wish to follow? Are we going to follow in their footsteps? Are we going to ban the reading of Simenon on grounds that Inspector Maigret with his pipe is a bad example to young people?
Let us remain reasonable. In many European countries - for example Italy, France, the Scandinavian countries and also my own country - smoking was banished from the shop floor and from restaurants long ago; and a good thing, too. They did not need Europe for this. Long live freedom, I say. Let us give those restaurant managers who want one a small room for customers who occasionally like to enjoy a good cigar after their coffee or pousse-café. Who knows, though - perhaps coffee will also be banned and banished in tomorrow's Europe, as caffeine, too, is addictive. Perhaps it would be best if the Commission put people on bread and water.
(FI) Mr President, in addition to smokers who are at risk from the dangers of smoking there are the millions of Europeans on the sidelines. The creation of a Europe free from tobacco smoke and the prevention of passive smoking are two of the crucial tasks of the Union's environmental and public health policy. Member States have also committed themselves to this goal through international law, as, with the exception of Italy and the Czech Republic, all the Member States of the Union have recognised the protection of citizens from tobacco smoke in the WHO Framework Convention as a fundamental right. This right must be effectively protected.
Of the choices presented by the Commission, adherence to the status quo is not a viable option. Voluntary arrangements have not succeeded in protecting people from tobacco smoke. I too would like to thank the rapporteur for advocating binding legal remedies as the most effective way of combating this problem.
We have to protect two groups in particular: children and young people, and employees. We cannot, however, adopt just any rules. We have to stay within the limits of rationality, as befits the powers we have under the EU. Supporting a sales ban on tobacco products to under-18-year-olds applied within the entire EU area is quite a different matter from restricting smoking in private vehicles in the presence of minors. In such a case I would appeal rather to the parents' conscience and discretion. Do not force your child to breathe in deadly air. Legislators should be careful about aiming at compliance with laws which it is virtually impossible to monitor.
There is also a need to highlight the importance of preventive work and various campaigns. To protect workers, though, it is absolutely essential that a comprehensive smoking ban be brought in in all Member States.
I also wish to raise the matter of the manufacturer's responsibility. The Tobacco Products Directive should be amended to include the manufacturer's liability when healthcare costs are being financed as a result of tobacco consumption. Smoking is not just something that concerns smokers, because the hundreds of billions of euros in costs which are incurred by society as a result of tobacco consumption have to be paid by the majority who do not smoke. Making people feel guilty helps no one and is, moreover, a poor policy, but the facts have to be stated. Smoking costs too much; it costs lives.
Mr President, as has already been mentioned, every year 65 000 people die in Europe from smoking-related illnesses. The number of victims of passive smoking is also tragically high - about 80 000 European citizens die every year owing to other people's bad habit. That is why a total ban on smoking in the workplace and other public places should be welcomed.
Our long fight against smoking has not been unsuccessful. Ten or twenty years ago, it was natural for people to smoke almost everywhere: during meetings and even on buses in some countries. Now it is almost an aggression to light a cigarette at social events. The success of the anti-smoking campaign shows us that multinational companies, such as the tobacco companies, are not unbeatable. If we have clear goals for the environment and health and we can mobilise society, NGOs and politicians - not forgetting good lawyers - then we can reach our goals, step by step. This report is taking the right steps in the right direction. We should of course mention that it is smoking we are fighting, not smokers.
Mr President, this motion for a resolution is balanced, precise and comprehensive, and the rapporteur, Mr Florenz, deserves our honest congratulations on his work.
My only criticism of this resolution is that it has come too late. The supporting scientific evidence and the undisputed need for the policy options contained in this document have been clear for all to see for many years. It is sadly certain that the delay in making significant progress towards achieving a Europe free from tobacco smoke will have brought about the deaths from a preventable cause of hundreds of thousands of EU citizens.
Who is to be blamed for this massive sacrifice of human life? I will mention only two of the main guilty parties so as to shame them, even though not in a sufficiently drastic fashion.
Firstly, the tobacco industry. It has spent millions of euros on campaigns of lies and misinformation. It has manipulated the media, politicians and even scientists in order to buy more time, and this it has done purely and simply for financial gain, knowing full well that thousands of lives were at stake.
Secondly, the governments and some political parties of many EU Member States. They have bowed to the power and influence of the tobacco barons and have continued to hold back on taking effective measures to protect their citizens against the plague of smoking. Even straightforward measures, such as increasing tobacco taxation and making free treatment of tobacco addicts widely available, have been suppressed.
I support an overwhelming vote for this resolution and I urge you not to forget the despicable behaviour of those who knowingly caused the tragic loss from tobacco-related diseases of so many lives.
(SV) Karl-Heinz, congratulations on your 60th birthday. I am pleased to see that you are just as full of life as the young Karl-Heinz. The best present that the PPE-DE Group could give Karl-Heinz would be to let him withdraw the weaknesses in his own report that he has presented. I think it is important to mention additives in the report. We have been asking for legislation for a long time. Harmful additives must go, and it is a disgrace that the information is so poor. We therefore now expect a rapid proposal from the Commission to get rid of these terrible additives that make cigarettes even worse.
We all have a natural right to avoid smoke in our workplaces, just as children have a natural right to avoid smoke in their playgrounds. Parliament is perfectly right to call on the Member States to address this problem. If you take children to our own stairwell outside the restaurant here, they smell of smoke for half an hour afterwards. I also want to mention one aspect that has come out of the debate. Any credible tobacco policy must include the phasing out of all subsidies, and we must ensure that our companies do not undermine the work through heavy marketing in developing countries. Thank you.
(PL) Mr President, as the statistics show, approximately 30% of the population continues to reach for a cigarette on a daily basis. I agree unconditionally that non-smokers should be protected from the harmful consequences of inhaling nicotine smoke. I cannot, however, agree with the Jacobinical methods proposed in the resolution. We cannot create a repressive policy for smokers that involves the restriction of their civil liberties.
I believe we should place the emphasis on broad public education and regulate the sales price by raising taxes, as scientific studies have shown this to be an effective weapon in the fight against tobacco addiction. The point proposing a ban on smoking at work is incontrovertible. I do think, though, that it should be expanded by adding a rider guaranteeing that each entity must provide smokers with a place nearby where they may smoke without harming others. In the current climate this space must not be merely an artificial and pointless manifestation of health promotion; it must be an effective action.
In the time available to me I would like to touch on another problem, which has its origins in the anti-nicotine policy pursued by a number of governments, namely the rise in smuggling of counterfeit tobacco products, their main attraction being that they are cheaper than the original product. This is currently one of the most lucrative sources of income for smugglers.
Please bear in mind that these products are sold in our shops, to our citizens. Those who have taken up selling this product will not hesitate to sell to someone under age. When drawing up an anti-nicotine policy, therefore, we must examine the problem from a number of angles to ensure that the legal reality we establish provides effective help in solving the problems linked to the use of nicotine products.
(DE) Mr President, I would like to add my congratulations to our rapporteur. My primary concern is the protection of workers. I join with all Members who want the Member States to respond quickly, and that is what we are doing with this resolution. Results to date show that it has worked in some Member States but not in my own.
When it comes to the protection of workers, the question is, 'what steps can the European Commission take to prevent the creation of first- and second-class citizens?' How have the Member States reacted to this discussion so far? Are they for pushing ahead with worker protection at European level and for taking actions and measures such as a ban on smoking in restaurants, cafes and bars? Most of us approach this topic based on our situation and we often forget that we should be thinking about the workers who have to work under these conditions.
(DE) Mr President, ladies and gentlemen, not only with regard to protecting non-smokers, but also in other matters, I believe we should not take the EU's powers to extremes. What are we really talking about here? Surely the point is to initiate discussion about a potentially smoke-free Europe, not to wage a crusade against people who consume a product that is legal in Europe. However, some of the contributions to this discussion, and many of the amendments, sound more like a religious war than the debate that I feel would be appropriate.
In the same way, the report stated that this policy should create an environment in which smoking was no longer seen as normal. I do not believe that it is the task of politicians to teach people how to behave or to dictate to people what they should think. We should keep things in perspective when it comes to the question of what the EU should regulate and what it should not.
Regulations structuring the tax systems of individual Member States are not part of our competence, nor are wide-ranging bans on smoking. Put simply, the Member States have not given us that authority. Even though there is a trend towards non-smoking in Europe, to exploit this trend to adopt excessive rules and to ride the wave of public approval is bad form, in my opinion. We are talking here almost exclusively of bans. Bans usually only increase the attraction of whatever has been forbidden, especially for young people, the group that we are particularly concerned about.
Instead, we should focus our energy and money on educating people about the harmful consequences of tobacco consumption, targeting each group as individually as possible. That is the only way to get people to make wise decisions in the long term.
(DE) Mr President, ladies and gentlemen, the statistics on the consequences of smoking speak for themselves. Mr Florenz is right not to tire of pointing out that 650 000 deaths due to active smoking and 80 000 deaths due to passive smoking cost our health system EUR 50 million every year. There should be no need for us Parliamentarians to discuss effective protection for non-smokers. Therefore, the discussion is not about 'whether', but 'how' it can be effected.
There are several different models of effective protection for non-smokers in Europe. Some countries, such as Sweden and Ireland, have imposed a strict ban on smoking in restaurants, cafes and pubs, and in public buildings; others have provided for narrow exemptions. We should respect these different models. In principle, therefore, I think that protection of non-smokers is a matter for the Member States.
The rapporteur proposes that Europe should intervene in the event that Member States fail to provide effective protection of non-smokers in the workplace. However, where these rules are infringed, I favour the EU keeping to the framework of EU powers regarding occupational safety and health.
I also advocate recognition of the existing rules in the Member States. Functioning, existing national rules in the area of protection of non-smokers must be able to be retained. Member States that are well along the way should be rewarded; we need to recognise the effort they have made. We should take national differences and regional distinctiveness into account on a case by case basis, and accept them.
However, this must still ensure sufficient special protection for children and young people, and for non-smokers. We do not want to water down the protection of non-smokers. This will achieve a high level of health protection while adhering to the principle of subsidiarity and respecting the interests and regional differences of Member States.
Mr President, I warmly welcome Mr Florenz's report. I strongly support smoking bans in public places to protect public health and to avert the dangers of passive smoking.
I was delighted when Scotland led the UK in introducing a smoking ban in March 2006, and I am pleased that bans are now in place in England, Wales and Northern Ireland.
As a Scottish ban has now been in place for some time, we have evidence on what kind of health impact it has had. Recent figures from Scotland show that, since the smoking ban was introduced, there has been a 20% reduction in heart attack admissions to hospital.
We also continue to raise awareness of the health risks associated with smoking. For this reason, on 14 November 2007, I am launching a written declaration in the European Parliament calling for more research and resources for chronic obstructive pulmonary disease (COPD). COPD is a common and costly lung disease whose advanced stage is chronic respiratory failure. It is an under-recognised, under-diagnosed and under-treated disease, neglected by health care providers and the public. The rise of COPD makes it all the more important that the EU adopts comprehensive smoke-free policies and Mr Florenz's report.
Thank you very much. I would like to begin by saying that I am essentially sceptical about the idea of the EU banning smoking in public places throughout the Union. Even those who are in favour of this kind of smoking ban must see the problem of us doing it at EU level. After all, decisions like this are controversial. If the citizens find out that they come from Brussels, that someone who is not directly concerned is introducing these decisions, I think that opposition will increase.
However, there are things that we can do here in the EU to reduce the harm caused by tobacco smoke throughout Europe. For example, we can abolish the EU's incomprehensible ban on Swedish snuff. I am coming back with the obstinacy of a fool to take the opportunity to highlight the Swedish experience. We have the lowest proportion of smokers anywhere in Europe, we have the lowest proportion of all tobacco-related illnesses anywhere in Europe, but do you know what? Despite this we have roughly the same tobacco consumption as the rest of Europe, but we use snuff rather than cigarettes. The fact is that if the rest of Europe replaced cigarettes with snuff to the same extent that we have done in Sweden, 200 000 Europeans would be spared lung cancer every year. I therefore think that it is immoral to keep our eyes closed.
Unfortunately the Commission's reasoning seems to be precisely the opposite. Today the Commission ordered the Åland Islands to pay fines of almost SEK 20 million for failing to enforce sufficiently effective bans on snuff there. This is even though snuff on the Åland Islands is a traditional product, which there too has replaced cigarettes and saved lives. Moreover, the Commission does this and has the nerve to claim that it means well and refers to concern for the health of the Ålanders. But I have talked with the latter, and they politely reject this. It is therefore on the Commission's conscience if smoking increases on the Åland Islands. However, I know that there are still Members here who are sceptical and do not really believe that it can be that simple, that the statistics are not really as clear-cut as I say. I would ask you to meet me halfway, at least on one point, and to vote in favour of Jules Maaten's proposal to evaluate the health effects of snuff. Let us have the facts on the table as a scientific basis for further debate. I am convinced that it will be the first step towards lifting the EU's indefensible ban on snuff. Thank you, Mr President.
Member of the Commission. - Mr President, I should like to thank the Members for a very interesting debate. It was good to hear different views. I must say that I am very happy that the majority supports smoking bans and all the other measures that promote smoking prevention.
First of all, we must not forget that the main target is to protect young people. Do not forget that that new ideas come up all the time. The new fashion now is to promote smoking among young girls as a weight-control measure. All means are being employed to promote smoking, so we have to be imaginative and comprehensive in our response.
I understand that some Members are reluctant for the Commission or the Community to take measures. They say that we should wait for Member States to play their part. As I have said, we are now in the process of examining and studying what the next step should be at European level.
However, I must say that, even though the trend is very encouraging - over the last few years there has been a tremendous increase in countries introducing very comprehensive restrictions - the longer we wait to take measures, the more people die. We must not forget that. It is a very important factor.
There is the issue of subsidiarity, but subsidiarity does not mean doing. Nor does Article 152 mean that we should just sit back and watch people die. It means that we should complement, support, encourage and even legislate when it is necessary. We do have the legal basis - we have the opinion on that. So it is a matter of a policy decision, not a legal decision. That is something we will be working on.
As I have said from the beginning, what is important for us is how we can best achieve results, not the legal instruments we employ to do so. Do not forget that the new Treaty, agreed just two or three days ago, specifically mentions the European Union's involvement in the tobacco issue. That should be borne in mind as well.
The Commission's Green Paper refers mostly to a smoke-free environment, and the debate mainly focused on that area. However, that is just one measure. We have to take a series of measures to achieve our goal. We need a smoking ban, which I will come back to in a minute; advertising bans, which we already have; warnings and pictorial warnings, which we have covered; and also educational campaigns.
It is true that this is a lifestyle choice, and that people will eventually make their choice. However, we have to help them take their decision based on the true facts and, in a way, counterbalance the aggressive marketing techniques of the tobacco industry, which is spending billions of euros. We have to be able to advise and explain the problems to people, and also give them incentives not to smoke or to give up smoking. That is a very important area.
Concerning smoking ban exceptions, these are better than having no ban at all. I accept that. However, the fact is that this will not make things as effective as with a comprehensive smoking ban, with this being not only for the protection of passive smokers, as I have already said, but also an incentive for smokers to quit and a disincentive for non-smokers not to begin smoking. We should not undermine that. It is not strange that the majority of smokers also support the introduction of smoking bans, because they want to smoke when they decide to and not to have to breathe everybody else's smoke.
This is not a theoretical discussion. I know there were concerns a few years ago and, because this is a new debate, concerns are still being expressed. However, we now have some experience and we know that it works, and we know that it does not lead to smoking somewhere else. There is now a reduction in the number of smokers and smoking-related problems and, at the same time, we have seen that it has not affected certain sectors of the economy where there was a worry. So we can draw on those experiences and explain to Member States - and even Members of this Parliament - who are reluctant what the benefits are and how effective they can be.
Concerning the issue of ingredients and additives, we are working on this. We are taking very seriously into account Parliament's position. Mr Florenz has been nagging me on this for the past few years. We are proceeding with that, but it needs a lot of work because the directive, as originally adopted, was not functional. So now we are trying to streamline the provision of information, and we will proceed with the assessment of the risks involved.
Concerning illegal and illicit trade, we are working within the context of the Framework Convention on Tobacco Control, and are currently working a protocol to control that trade. The European Union is very active in this respect, and will remain so.
I again want to emphasise that we are not acting against smokers, and agree with those who have made that point. On the contrary, all these measures will benefit smokers as well.
I know the issue of 'snus' is a sensitive one for one Member State. However, I have to say, first of all, that the case of Holland is totally different because that Member State did not ask for a derogation, as Sweden did. However, at the same time - and I would be happy to have a more thorough discussion on this - snus is not a safe alternative. It is just as dangerous, as it causes different forms of cancer and different forms of illnesses.
Very soon, at the beginning of next year, we will have all the evidence. I am actually quoting Swedish experts. So it is not a question of the rest of the European Union, which is not using it, showing prejudice. I am quoting Swedish experts who have shown me a huge pile of evidence in this respect. Snus might not cause lung cancer, because it is not inhaled, but it has effects and causes problems. At the same time, there is no evidence that it can be effective as a tobacco-control or smoking-control measure. I would therefore be very reluctant in this area, and really doubt there is any scientific evidence allowing this.
However, I have to say that I can see a tremendous effort on the part of the tobacco industry, because it now feels threatened by smoke-free policies, to promote snus. We should be cautious in this respect, because it could cause other problems and it could be expanded and promoted in an aggressive commercial way. I would be very reluctant to change the status quo as it stands today in the European Union, and we have the judgment of the European Court of Justice to support us in this respect.
In conclusion, I should like to thank all the Members again for this very interesting debate. I take note of those who support and those who are against the Commission's policies. It is very important for us to hear all your views. I shall be having a more thorough discussion with you in the near future - next year - with a specific proposal from the Commission based on the discussion today.
The debate is closed.
The vote will take place on Wednesday at 12 noon.
Written statements (Rule 142)
in writing. - (HU) Smoking is a major public health problem that claims several hundred thousand victims every year, including non-smokers. As this is a problem on a global scale, it calls for multifaceted action, commitment on the part of Member States, and effective legislation that is even tougher than hitherto. Protection of European citizens' health demands this.
Clearly, the road to achieving the primary objective, a smoke-free Europe, will be a long one, requiring tremendous effort and commitment. For this reason, we have to take things one step at a time. Several Member States have set an example that we should follow, taking sound and effective action to avert the dangers of passive smoking. One of the next steps should be to introduce a complete ban on smoking in all enclosed workplaces, including the catering sector, all public buildings and all public transport within two years throughout the whole of the European Union.
To combat smoking successfully, we need a sound basis, a comprehensive Community strategy based on relevant studies and the best empirical knowledge, aimed at controlling smoking and encouraging people to quit. Planning effective legislative measures, prevention and education all have a key role to play in such a strategy.
in writing. - (ET) Ladies and gentlemen, every year cigarette smoking leads over 650 000 Europeans to a premature death. None of them decides to take up smoking in the desire to kill themselves. Smokers are addicts, slaves of persistent, decades-long propaganda.
Only tough PR can explain the fact that whilst 86% of Europeans believe that the workplace should be smoke-free, only 61% think that the same should be true for bars and restaurants. Ladies and gentlemen, waiters and bar staff also have a right to life and to health protection!
Each year 80 000 people die from passive smoking. Regardless of their own wishes they have breathed in a mixture of 250 carcinogens and toxins. Waiters in establishments where smoking is allowed are 50% more likely to contract lung cancer than staff working in smoke-free establishments.
None of this is news. Yet 30% of European Union citizens are smokers. The free market economy has not stopped an unhealthy habit which causes hundreds of thousands of deaths and costs taxpayers billions.
It is clear that lawmakers must act. I agree with the report that only a 100% smoke-free environment is an environment which can meet today's health requirements.
In addition to a ban, however, we also need measures which help smokers free themselves from their addiction. We need only look at the sums spent by the tobacco industry on advertising to understand the enormity of the challenge we face.
Half-measures are no longer adequate. It is time to act in earnest.